*189Dissenting Opinion by
Mr. Justice Eagen:
I dissent from the action of the Majority in entering judgment n.o.y. In my view, the evidence was sufficient to render the question of negligence on the part of Markel, the operator of the tractor-trailer, a jury question.
Despite the admittedly dangerous condition existing on the highway at the time, Markel tailgated the Volkswagen from 35 feet to the rear for a distance of one-half mile before the accident occurred. His vehicle, weighing 50,000 lbs. (including the load) was not using chains, although the same were carried as part of its equipment. Significantly also, Market’s vehicle did not come to a stop until it had traveled 400 feet beyond the point of the collision. The fact that the operator of the Volkswagen may also have been guilty of careless driving does not rule out Market’s negligence.
However, I do agree with the Majority that the trial court erred in its charge to the jury in respect to the “assured clear distance” rule. I would, therefore, order a new trial.
Mr. Justice Jones and Mr. Justice Cohen join in this dissenting opinion.